          Case 1:08-cr-00789-RJS Document 418 Filed 06/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA


          -v-                                                    No. 08-cr-789-1 (RJS)
                                                                       ORDER
 ROBERTO SANCHEZ,

                               Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         IT IS HEREBY ORDERED THAT the government shall file a letter by Wednesday, June

10, 2020 setting forth its position on Defendant’s renewed motion for compassionate release from

custody (Doc. No. 417).

SO ORDERED.

Dated:          June 8, 2020
                New York, New York
                                                   _________________________________________
                                                                   __      ___
                                                   ____________________________________
                                                   RICHARD
                                                    R CHARD JJ. SULLIVAN
                                                    RI
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation
